  Case 18-13326        Doc 44    Filed 12/19/18 Entered 12/19/18 16:34:13         Desc Main
                                  Document     Page 1 of 11


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 In Re:
                                                    Case No. 1:18-bk-13326

                                                    Chapter 13
      JOHN J. FECAROTTA
                                                    Honorable Janet S. Baer
                                  Debtor(s)

                                    NOTICE OF MOTION

To:       Ms. Barbara J. Desoer                    Ms. Emily L. Peel
          CITIBANK, N.A.                           THOMPSON COBURN LLP
          701 East 60th Street North               55 East Monroe Street, 37th Floor
          Sioux Falls, South Dakota 57104          Chicago, Illinois 60603

       PLEASE TAKE NOTICE that on January 18, 2019 at 9:30 a.m., the undersigned will
appear before the Honorable Janet S. Baer at the Kane County Courthouse, 100 South Third Street,
Courtroom 240, Geneva, Illinois and will then and there present DEBTOR’S MOTION FOR
THE IMPOSITION OF SANCTIONS AGAINST CITIBANK, N.A. FOR THE WILLFUL
VIOLATION OF THE AUTOMATIC STAY, a copy of which is hereby served upon you.

                                                           /s/ Joseph Scott Davidson

                                                           Joseph Scott Davidson
                                                           Mohammed Omar Badwan
                                                           SULAIMAN LAW GROUP, LTD.
                                                           2500 South Highland Avenue
                                                           Suite 200
                                                           Lombard, Illinois 60148
                                                           +1 630-575-8181
                                                           jdavidson@sulaimanlaw.com
                                                           mbadwan@sulaimanlaw.com

                                                           Counsel for John J. Fecarotta
  Case 18-13326      Doc 44     Filed 12/19/18 Entered 12/19/18 16:34:13             Desc Main
                                 Document     Page 2 of 11


                               CERTIFICATE OF SERVICE

        I, Joseph Scott Davidson, an attorney, hereby certify that on December 19, 2018,
DEBTOR’S MOTION FOR THE IMPOSITION OF SANCTIONS AGAINST CITIBANK,
N.A. FOR THE WILLFUL VIOLATION OF THE AUTOMATIC STAY was filed with the
Clerk of the Court of the United States Bankruptcy Court for the Northern District of Illinois by
using the CM/ECF system. I have mailed this document by United States Postal Service Certified
Mail, postage prepaid to:

 Ms. Barbara J. Desoer                           Ms. Emily L. Peel
 CITIBANK, N.A.                                  THOMPSON COBURN LLP
 701 East 60th Street North                      55 East Monroe Street, 37th Floor
 Sioux Falls, South Dakota 57104                 Chicago, Illinois 60603

                                                           /s/ Joseph Scott Davidson

                                                           Joseph Scott Davidson
                                                           Mohammed Omar Badwan
                                                           SULAIMAN LAW GROUP, LTD.
                                                           2500 South Highland Avenue
                                                           Suite 200
                                                           Lombard, Illinois 60148
                                                           +1 630-575-8181
                                                           jdavidson@sulaimanlaw.com
                                                           mbadwan@sulaimanlaw.com

                                                           Counsel for John J. Fecarotta
                  Case
Label Matrix for local    18-13326
                       noticing         Doc 44 PRAFiled  12/19/18
                                                   Receivables          Entered
                                                               Management, LLC      12/19/18 16:34:13      Desc
                                                                                                U.S. Bankruptcy     Main
                                                                                                                 Court
0752-1                                             Document
                                               PO Box 41021           Page     3 of 11          Eastern Division
Case 18-13326                                    Norfolk, VA 23541-1021                          219 S Dearborn
Northern District of Illinois                                                                    7th Floor
Chicago                                                                                          Chicago, IL 60604-1702
Wed Dec 19 13:05:44 CST 2018
Abc Credit & Recovery                            Capital One, N.A.                               Citibank/Sears
4736 Main St.                                    c/o Becket and Lee LLP                          Centralized Bankruptcy
Suite 4                                          PO Box 3001                                     Po Box 790034
Lisle, IL 60532-1986                             Malvern PA 19355-0701                           St Louis, MO 63179-0034


Citibank/Sears                                   Citibank/The Home Depot                         Citibank/The Home Depot
Po Box 6283                                      Centralized Bankruptcy                          Po Box 6497
Sioux Falls, SD 57117-6283                       Po Box 790034                                   Sioux Falls, SD 57117-6497
                                                 St Louis, MO 63179-0034


Guaranteed Rate/dovenm                           Kohl’s/Capital One                              Kohls/Capital One
1 Corporate Dr.                                  Kohl’s Credit                                   N56 W 17000 Ridgewood Dr.
Suite 360                                        Po Box 3120                                     Menomonee Falls, WI 53051-5660
Lake Zurich, IL 60047-8945                       Milwaukee, WI 53201-3120


Lieberman Management Services, Inc.              Manley Deas Kochalski LLC                       Merchants Credit
Po Box 5723                                      1 E. Wacker Dr.                                 223 W. Jackson Blvd.
Carol Stream, IL 60197-5723                      Suite 1250                                      Suite 700
                                                 Chicago, IL 60601-1980                          Chicago, IL 60606-6914


(p)PORTFOLIO RECOVERY ASSOCIATES LLC             Spine & Sports Physiatrists                     Syncb/hhgreg
PO BOX 41067                                     c/o ABC Credit & Recovery Services              Attn: Bankruptcy
NORFOLK VA 23541-1067                            PO Box 3722                                     Po Box 965060
                                                 Lisle, IL 60532-8722                            Orlando, FL 32896-5060


Syncb/hhgreg                                     Synchrony Bank                                  Wells Fargo Bank, N.A.
c/o Po Box 965036                                c/o PRA Receivables Management, LLC             Default Document Processing N9286-01Y
Orlando, FL 32896-0001                           PO Box 41021                                    1000 Blue Gentian Road
                                                 Norfolk, VA 23541-1021                          Eagan MN, 55121-7700


Wells Fargo Bank, N.A.                           Wells Fargo Home Mor                            Wells Fargo Home Mor
c/o Manley Deas Kochalski LLC                    8480 Stagecoach Cir.                            Attn: Bankruptcy
P.O. Box 165028                                  Frederick, MD 21701-4747                        Mac X7801-014 3476 Stateview Blvd.
Columbus, OH 43216-5028                                                                          Fort Mill, SC 29715


Glenn B Stearns                                  John J Fecarotta                                Joseph S Davidson
801 Warrenville Road Suite 650                   6293 Woodward Ave.                              Sulaiman Law Group, Ltd.
Lisle, IL 60532-4350                             Downers Grove, IL 60516-1711                    2500 S. Highland Ave
                                                                                                 Suite 200
                                                                                                 Lombard, IL 60148-7103

Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604-2027
                  Case 18-13326           Doc 44       Filed 12/19/18 Entered 12/19/18 16:34:13                      Desc Main
                                                        Document     Page 4 of 11
                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Portfolio Recovery Associates, LLC
Successor to SYNCHRONY BANK
(H H GREGG)
POB 41067
Norfolk, VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Guaranteed Rate, Inc.                             (u)Oak Brook Towers Condominium Association          (u)Wells Fargo Bank, N.A.




End of Label Matrix
Mailable recipients    27
Bypassed recipients     3
Total                  30
  Case 18-13326        Doc 44    Filed 12/19/18 Entered 12/19/18 16:34:13            Desc Main
                                  Document     Page 5 of 11


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 In Re:
                                                       Case No. 1:18-bk-13326


     JOHN J. FECAROTTA                                 Chapter 13


                                                       Honorable Janet S. Baer
                                  Debtor(s)

                DEBTOR’S MOTION FOR THE IMPOSITION OF SANCTIONS
               FOR THE WILLFUL VIOLATION OF THE AUTOMATIC STAY

          JOHN J. FECAROTTA (“Fecarotta"), through counsel, SULAIMAN LAW GROUP,

LTD., pursuant to 11 U.S.C. § 362(k), moves for the imposition of sanctions against CITIBANK,

N.A. (“Citibank”) for the willful violation of the automatic stay. In support thereof, Fecarotta

states as follows:

                                 JURISDICTION AND VENUE

          1.    This proceeding is brought before this Court pursuant to 28 U.S.C. § 157(a).

          2.    Subject matter jurisdiction lies under 28 U.S.C. § 1334(b).

          3.    This is a core proceeding under 28 U.S.C. §§ 157(b)(2)(A) and (O).

          4.     Venue is proper pursuant to 28 U.S.C. § 1408(1).

                                  FACTUAL ALLEGATIONS

          5.    On August 7, 2000, Fecarotta applied for and was approved for a Sears

MasterCard® (the “Sears Card”), issued by Citibank.

          6.    From August 7, 2000 to February 14, 2018, Fecarotta made various charges on the

Sears Card, accruing a $6,211.39 balance.
  Case 18-13326          Doc 44   Filed 12/19/18 Entered 12/19/18 16:34:13           Desc Main
                                   Document     Page 6 of 11


        7.      On June 10, 2017, Fecarotta applied for and was approved for The Home Depot

Consumer Credit Card (the “Home Depot Card”), issued by Citibank.

        8.      From June 10, 2017 to February 2, 2018, Fecarotta made various charges on the

Home Depot Card, accruing a $5,490.06 balance.

        9.      On February 21, 2018, Fecarotta instituted separate arbitration proceedings against

Citibank with the American Arbitration Association (the “AAA”) alleging Citibank’s violation(s)

of the Telephone Consumer Protection Act (the “TCPA”) styled as Case # 01-18-0000-8674 (the

“case ending in 8674”) related to the Home Depot Credit Card; Case # 01-18-0000-8678 (the “case

ending in 8678”) related to the Sears Card.

        10.     On March 23, 2018, pursuant to AAA Consumer Rule R-2(d), Citibank, through

counsel, asserted counterclaims against Fecarotta seeking $12,034.12 in the case ending in 8678.

        11.     On May 7, 2018, Fecarotta initiated a bankruptcy case by filing a Chapter 13

petition.

        12.     Simultaneously, Fecarotta filed Schedules. On Schedule F: Creditors Who Have

Unsecured Claims,” Fecarotta listed Citibank/Sears and Citibank/The Home Depot.

        13.     Fecarotta’s bankruptcy case filing triggered an automatic stay against most

collection activities.

        14.     On May 10, 2018, notice of Fecarotta’s bankruptcy case filing was sent to

Citibank/Sears and Citibank/The Home Depot at P.O. Box 790034, St. Louis, Missouri 63179.

        15.     Last date to file claims was July 16, 2018. Despite having notice, Citibank did not

file claims.

        16.     On August 2, 2018, pursuant to AAA Consumer Rule R-2(d), Citibank, through

counsel, asserted counterclaims against Fecarotta seeking $12,197.24 in the case ending in 8674.
  Case 18-13326        Doc 44    Filed 12/19/18 Entered 12/19/18 16:34:13           Desc Main
                                  Document     Page 7 of 11


       17.     On August 6, 2018, Fecarotta submitted Answers and Objections to Citibank’s

Request for Production in the case ending in 8678.

       18.     Fecarotta made specific reference to Fecarotta’s bankruptcy proceedings,

effectively providing Citibank with notice.

       19.     On October 29, 2018, Fecarotta submitted Answers and Objections to Citibank’s

Request for Production in the case ending in 8674.

       20.     Fecarotta unequivocally stated that Citibank’s counterclaims in the case ending in

8674 violated the automatic stay.

       21.     On November 12, 2018, Citibank, through counsel, acknowledged Fecarotta’s

bankruptcy case.

       22.     Specifically, Citibank’s counsel informed Fecarotta’s counsel that they will no

longer engage in discovery without the Chapter 13 Trustee’s consent that Fecarotta may proceed.

       23.     In response, Fecarotta’s counsel informed Citibank’s counsel of Fecarotta’s

intention to pursue claims against Citibank for violating the automatic stay.

       24.     To date, counterclaims seeking $12,034.12 and $12,197.24 remain pending against

Fecarotta in both arbitration proceedings.

                                              LAW

       25.     The filing of a bankruptcy petition operates as a stay of, among other things, “the

commencement or continuation” of proceedings against the debtor on a pre-petition claim, and

“any act to collect, assess, or recover, a claim against the debtor that arose [pre-petition].” 11

U.S.C. §§ 362(a)(1), (6).

       26.     Section 362(a) of the Bankruptcy Code provides that the filing of a Bankruptcy

petition operates to stay:
  Case 18-13326       Doc 44     Filed 12/19/18 Entered 12/19/18 16:34:13               Desc Main
                                  Document     Page 8 of 11


       (1)     The commencement or continuation, including the issuance or employment
               of process, of a judicial, administrative, or other action or proceeding
               against the debtor that was or could have been commenced before the
               commencement of the case under this title; …

       (6)     Any act to collect, assess, or recover a claim against the debtor that arose
               before the commencement of the case under this title.

                                          ARGUMENT

       27.     Once Fecarotta filed his bankruptcy petition on May 7, 2018, the automatic stay

went into effect and protected he and property of his estate from claims of creditors.

       28.     Citibank violated the automatic stay by:

              filing counterclaims in the case ending in 8674;

              failing to undo its previous violation in the case ending in 8674; and

              failing to stay its counterclaims in the case ending in 8678.

                            A.      Commencement of Proceedings

       29.     The policy behind the automatic stay is to preserve the status quo, protecting “the

estate from being depleted by creditors’ lawsuits and seizures of property in order to provide the

debtor breathing room to reorganize.” In re Palmdale Hills Prop., LLC, 423 B.R. 655, 663 (9th

Cir. BAP 2009).

       30.     Neither the language of § 362 nor the policy behind the automatic stay requires the

stay of actions brought by the debtor. In re Merrick, 175 B.R. 333, 336-337 (9th Cir. BAP 1994).

       31.     Nor does the stay “prohibit a defendant in an action brought by a plaintiff/debtor

from defending itself in that action.” In re Way, 229 B.R. 11, 13 (9th Cir. BAP 1998).

       32.     Defending itself is one thing; asserting a counterclaim is another.

       A counterclaim is an independent cause of action …. As such, a counterclaim is an
       “action or proceeding against a debtor” and relief from the stay under § 362(a)(1)
       must be sought in order to continue its prosecution postpetition.
  Case 18-13326          Doc 44     Filed 12/19/18 Entered 12/19/18 16:34:13            Desc Main
                                     Document     Page 9 of 11


Id. at 14.

        33.    Thus, although Citibank’s response to Fecarotta’s Demand for Arbitration did not

violate the stay, Citibank’s August 2, 2018 filing of counterclaims did.

        34.    Citibank’s August 2, 2018 counterclaim in the case ending in 8674 sought to

collect, assess, or recover the amount of a claim that arose against Fecarotta pre-petition.

        35.    Accordingly, Citibank’s August 2, 2018 counterclaim in the case ending in 8674

constituted the commencement of proceedings against Fecarotta; thus, violating the automatic stay.

                    B.      Undoing Prior Violations of the Automatic Stay

        36.    Failure to take “reasonable steps” to remedy a prior stay violation in itself violates

the automatic stay. In re Kuzniewski, 508 B.R. 678, 685 (Bankr. N.D. Ill. 2014) citing Copeland

v. Kandi, 441 B.R. 352, 360 (Bankr. W.D. Wash. 2010) (defendant required to dismiss

counterclaims filed post-petition and in violation of stay) (emphasis added).

        37.    The Seventh Circuit has held that a “creditor has an affirmative duty to undo acts

which violate the stay, even if she had no actual notice of the bankruptcy at the time the acts were

performed.” Smith v. Albert (In re Smith), 111 F.3d 133 (7th Cir. 1997) citing In re Hellums, 772

F.2d 379 (7th Cir. 1985).

        38.    Thus, once Citibank learned of this bankruptcy case, they were required to dismiss

counterclaims filed on August 2, 2018 in the case ending in 8674.

        39.    In light of Citibank’s knowledge of Fecarotta’s bankruptcy proceedings, Citibank’s

failure to do so constitute a willful violation of the automatic stay.

                               C.      Continuation of Proceedings

        40.    Although § 362(a) prohibits both the commencement and the “continuation” of

proceedings, most courts have held that at least in some instances a case initiated before the petition
  Case 18-13326        Doc 44     Filed 12/19/18 Entered 12/19/18 16:34:13               Desc Main
                                   Document     Page 10 of 11


date may be stayed for the course of the bankruptcy rather than dismissed without violating the

automatic stay. See, e.g., Alley Cassetty Co. v. Wren (In re Alley Cassetty Co.), 502 B.R. 609, 614

(N.D. Ga. 2013) (where state court lawsuit “was stayed pursuant to a suggestion of bankruptcy”

and creditor had “promptly assured [debtor] in writing that it would not take any further actions

against” debtor, creditor “did not need to take any steps to ensure that the automatic stay was not

violated”); In re Long, 2009 Bankr. LEXIS 4433, 2009 WL 981134 (Bankr. D. Mont. 2009)

(obligation to “discontinue” proceedings permits staying rather than dismissing the proceeding if

proceeding was commenced pre-petition).

        41.     Here, alleged Counterclaims against Fecarotta seeking $12,034.12 in case ending

in 8678 on March 23, 2018.

        42.     AAA was not informed of Fecarotta’s bankruptcy proceedings until November 12,

2018 and has not stayed said counterclaims to date; constituting willful stay violations.

                                             DAMAGES

        43.     The action, and inaction, of Citibank in both arbitration proceedings manifested

conduct that goes beyond merely “willful” – that was in reckless or callous disregard of the law

and the rights of Fecarotta.

        44.     Indeed, the damages sustained by Fecarotta are more than fleeting or

inconsequential.

        45.     The action, and inaction, of Citibank caused Fecarotta to experience worry, shock,

and emotional distress consistent with believing that filing for relief had little effect.

        WHEREFORE, Fecarotta respectfully requests the Court enter an order:

        A.      finding Citibank in willful violation of the automatic stay;
 Case 18-13326      Doc 44     Filed 12/19/18 Entered 12/19/18 16:34:13            Desc Main
                                Document     Page 11 of 11


      B.     compelling Citibank’s to dismiss or stay its March 23, 2018 counterclaim in the

             case ending in 8678, or be subject to further sanctions;

      C.     declaring Citibank’s August 2, 2018 counterclaim in the case ending in 8647 void

             ab initio;

      D.     imposing sanctions against Citibank in form of actual damages, including costs and

             attorneys’ fees; and punitive damages; and

      E.     granting such other relief as the Court may deem appropriate.

Dated: December 19, 2018                           Respectfully submitted,

                                                   JOHN J FECAROTTA

                                                   By: /s/ Joseph Scott Davidson

                                                   Joseph Scott Davidson
                                                   Mohammed Omar Badwan
                                                   SULAIMAN LAW GROUP, LTD.
                                                   2500 South Highland Avenue, Suite 200
                                                   Lombard, Illinois 60148
                                                   +1 630-575-8181
                                                   jdavidson@sulaimanlaw.com
                                                   mbadwan@sulaimanlaw.com
